          Case 1:20-cv-01114-KBM Document 4 Filed 10/30/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

JOHN FOY,

                       Plaintiff,

v.                                                                     CIV 20-1114 KBM

ANDREW SAUL,
Commissioner of Social Security,

                       Defendants.

                                ORDER TO CURE DEFICIENCY

       Mr. Foy seeks judicial review of an adverse decision on his application for social

security benefits. See Doc. 1. He filed an “Application to Proceed in District Court

Without Prepaying Fees or Costs (Long Form).” See Doc. 2. The application instructs

the plaintiff to “[c]omplete all questions in this application . . . .” See id. at 1. Mr. Foy’s

application is not complete. For example, the space for his expected income next month

is blank. See id. In the space regarding his “spouse’s employment history for the past

two years,” Mr. Foy lists one employer beginning in May 2019. See id. at 2. If his

spouse was unemployed prior to that time, he needs to indicate that on the form.

       Mr. Foy further indicates that he pays $1,420 per month in rent or mortgage, and

his spouse pays $1,605 in rent or mortgage.1 See id. at 4. It appears, though, that Mr.

Foy and his spouse own one home valued at $250,000. Id. at 3. Mr. Foy should clarify

whether he owns or rents property separately from his spouse. Finally, Mr. Foy states

that he has filed for bankruptcy. Id. at 5. The Court has been unable to locate a

bankruptcy petition under Mr. Foy’s name.


1 Mr. Foy also lists separate amounts that he and his spouse pay for homeowner’s or renter’s insurance,
but he does not list separate amounts for utilities. See Doc. 2 at 2.
          Case 1:20-cv-01114-KBM Document 4 Filed 10/30/20 Page 2 of 2




         Mr. Foy’s application is deficient because he has not completely answered the

questions, and the Court requires clarification as stated herein. The Court will grant Mr.

Foy 14 days to either file an amended application or pay the $400.00 fee to initiate this

case. If he chooses to file an amended application, he shall attach a copy of his

bankruptcy petition and the docket and disposition (if applicable) of his

bankruptcy case. Failure to file an amended “Application to Proceed in District Court

Without Prepaying Fees or Costs (Long Form)” or pay the $400.00 fee within 14 days

from entry of this order as directed may result in dismissal of this case without prejudice.

If Mr. Foy chooses to file an amended application, failure to follow the instructions on

the “Application to Proceed in District Court Without Prepaying Fees or Costs (Long

Form)” may result in denial of his application to proceed without prepaying fees or costs.

Any papers that Mr. Foy files in response to this order must include the civil cause

number (CIV 20-1114 KBM) of this case.

       IT IS ORDERED that Mr. Foy, within 14 days from entry of this order, shall either

file an amended “Application to Proceed in District Court Without Prepaying Fees or

Costs (Long Form)” with attachments as described in this Order or pay the $400.00 fee

for instituting a civil action.

         IT IS ALSO ORDERED that the Clerk send to Plaintiff, together with a copy of

this order, an “Application to Proceed in District Court Without Prepaying Fees or Costs

(Long Form).”



                                          _____________________________________
                                          UNITED STATES MAGISTRATE JUDGE

                                             2
